DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more air vents are angled such that the flow of air from outside of the apparatus to the inside of the apparatus is angled towards the proximal end of the apparatus), Examiner asserts that the claimed limitation is taught or suggested by the prior art.  Moll Neto teaches FIG. 7 illustrates an embodiment of a delivery device 12 having a first outlet opening 116 perpendicular to a longitudinal axis 122 of the elongate shaft 100 and a second outlet opening 116’ disposed at an angle to the longitudinal axis 122 [0154]. Examiner is interpreting the second outlet opening disposed at an angle as one or more air vents angled therefore reading on the limitation.
Applicant further argues that claim 11 has been amended to include the limitation of “the main tubing from the cartridge to the proximal end is clear of any obstructions to air flow” and the prior art Moll Neto includes a filter 118 therefore has an obstructions to the airflow.  However Moll Neto teaches that the filter 118 is positioned…to assist in isolating the coffee substance 110 [0154]. The filter 118 such as a flexible or rigid porous barrier, micro-perforated wall or mesh, along the volatile lumen 114 proximal to the outlet opening 116 to assist in isolating the coffee substance 110. Such a filter 118 inhibits contact of the coffee substance 110 with the user's mouth, and keeps the coffee substance 110 dry. This may be beneficial in ensuring that particles of coffee substance 110 do not enter the user's lungs during inhalation, thus avoiding any potential detrimental effects [0158]. Moll Neto clearly demonstrates that the filter does not obstruct airflow but instead filters out unwanted substances from the user during inhalation therefore reading on the limitation. Furthermore claim 11 for which the limitation is directed to utilizes the transitional term “comprising”. It has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Additionally, negative limitations may be claimed as long as they are clear and supported by the specification. Negative limitations must have basis in the original disclosure. The mere absence of a positive recitation is not basis for a negative Therefore the limitation does not given patentable weight to the claim.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter of  Therefore the limitation will not be given patentable weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moll Neto et al. (US 2018/0093067). 
Regarding claim 11, Moll Neto teaches a non-igniting, non-electric cigarette simulator apparatus 12 (the airflow accelerator mechanically controlled, such as by a mechanical pumping mechanism actuated by the user [0146]) comprising: 
a cylindrical body 100, wherein the cylindrical body has an interior chamber (a housing body in the shape of an elongate shaft 100) and a main tubing which traverses the entire length of the cylindrical body (fig. 12); 
a disposable, replaceable cartridge 112 insertable into a recessed cavity of the main tubing in the interior chamber of a distal end of the cylindrical body (the delivery device 12 is modular wherein portions of the device 12 may be removed and/or exchanged, such as to replace disposable parts [0152]), wherein the cartridge comprises component constituents, wherein the cartridge is fenestrated to allow for diffusion of the component constituents (cartridge containing the coffee substance that is actuatable by movement of an end cap [0046]);
a proximal end located on the cylindrical body and configured for a user to inhale from (the outlet opening 116 may include a mouthpiece to assist in delivery to the mouth [0152]);
one or more air vents on one or more adjacent sides of the cylindrical body allowing for air diffusion through one or more sides of the cylindrical body to the interior chamber, wherein the air vents increase the air flow when the simulator is in use and dilute vapor concentration from the cartridge (a delivery device 12 having a first outlet opening 116 perpendicular to a longitudinal axis 122 of the elongate shaft 100 and a second outlet opening 116’ disposed at an angle to the longitudinal axis 122. [0154]);
a cover 140, wherein the cover is attached to the cartridge (fig. 13) and coupled to a removably attachable coupling mechanism securing the cartridge in place in the recessed cavity of the main tubing at the distal end of the cylindrical body (the chamber 108 and / or cartridge 112 may be attached to the mouthpiece , such as threaded in the mouthpiece , to allow insertion of the chamber 108 and/or cartridge 112 into the delivery device 12 upon attachment of the mouthpiece . Thus, the chamber 108 and/or cartridge 112 may be symmetric so as to be threadable in any direction [0152]). 
Regarding the limitation "the main tubing from the cartridge to the proximal end is clear of any obstructions to air flow", claim 11 for which the limitation is directed to utilizes the transitional term “comprising”. It has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Additionally, negative limitations may be claimed as long as they are clear and supported by the specification. Negative limitations must have basis in the original disclosure. The mere absence of a positive recitation is not basis for a negative Therefore the limitation does not given patentable weight to the claim. In the alternative Moll Neto teaches that the filter 118 is positioned…to assist in isolating the coffee substance 110 [0154]. The filter 118 such as a flexible or rigid porous barrier, micro-perforated wall or mesh, along the volatile lumen 114 proximal to the outlet opening 116 to assist in isolating the coffee substance 110. Such a filter 118 inhibits contact of the coffee substance 110 with the user's mouth, and keeps the coffee substance 110 dry. This may be beneficial in ensuring that particles of coffee substance 110 do not enter the user's lungs during inhalation, thus avoiding any potential detrimental effects [0158]. Moll Neto clearly demonstrates that the filter does not obstruct airflow but instead filters out unwanted substances from the user during inhalation therefore the inclusion of the filter in Moll Neto still reads on the limitation.
Regarding claim 16, Moll Neto teaches one or more air vents are angled such that the flow of air from outside of the apparatus to the inside of the apparatus is angled towards the proximal end of the apparatus (a delivery device 12 having a first outlet opening 116 perpendicular to a longitudinal axis 122 of the elongate shaft 100 and a second outlet opening 116’ disposed at an angle to the longitudinal axis 122. [0154]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moll Neto et al. (US 2018/0093067) as applied to claim 11 above, and further in view of Turner et al. (US 2012/0090629).
Regarding claim 12-13, Moll Neto does not explicitly teach the removably attachable coupling mechanism comprises securing the filter cartridge onto the simulator apparatus with a threaded lock or with a clip. However Turner discloses a device for dispensing a medium comprising a chamber section 6 includes a neck that is engageably received within a mouth of the dispensing section 8. The connection between the neck and mouth may be threadable, Snap-fitting, bayonet-coupling, or other customary arrangement and may be releasable or permanent as should be apparent to one of skill in the art. More specifically, as is shown, a necked portion of the cap may be captured between half-sections of the dispensing section in a clamshell-type arrangement [0033]. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of modified Roth to include the coupling mechanism of Turner in order to prevent the inadvertent emptying of the chamber. 
Claims 14-15 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Moll Neto et al. (US 2018/0093067) or, in the alternative, under 35 U.S.C. 103 as obvious over Moll Neto et al. (US 2018/0093067) in view of US 2006/0130857.
Regarding claim 14-15, It has been held that materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). As demonstrated in claim 11, Moll Neto possesses all the structural limitation of the claimed invention therefore capable of performing the claimed use. Since claimed invention discloses the limitations directed to component constituents which Examiner is interpreting as materials worked upon by the apparatus, there are not given patentable weight given. However in the alternative, Roth teaches a device which facilitates the absorption of nicotine in order to reduce the incidence of tobacco smoking. Further teaches the composition may include a vitamin and a flavoring agent. For example, the flavoring agent may include Sucralose, and a natural or artificial fruit flavor. The vitamin may be selected from vitamin C, vitamin E, Vitamin B, and mixtures thereof, and the flavoring agent may include a natural or artificial fruit flavor selected from cherry, orange, grape, root beer, cola, spearmint and menthol [0014]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Moll Neto to include the composition of Roth in order to allow users multiply options when it comes to smoking cessation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715